DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of amendments
	Applicant’s amendment filed 12/30/2020 overcomes the following objection(s)/ rejection(s): 
The rejection of claims 1-3 under 35 U.S.C. 112 (b) has been withdrawn in view of Applicant’s amendment. 
The non-statutory double patenting rejection has been withdrawn in view of the terminal disclaimer. 
The 101 rejection for claim 7 has been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
As per Applicant’s amendment that Berry never discloses or even remotely suggest a method having a feature that corresponds to the positively recited step of Claim 1 requiring “detecting that the roulette ball, under influence of gravity, reaches an imaginary circle encircling the ball deflectors of the lower ball track” as well as determining a position where it is detected that the roulette ball reaches the imaginary circle”. 
The Examiner respectfully disagrees and directs the Applicant at least to paragraph [0025], [0031-0032], where Berry discloses the roulette ball 151 is set in motion so that it may travel around track 110 and may be subjected to a number of forces, e.g. gravity. Further Berry discloses that roulette ball 151 crosses over region 120 of roulette wheel 100. Region 120 may include wheel stopper or pins 125. Roulette wheel stoppers 125 may be fixed onto wheel 100 below track 110 and also remain static. The Examiner notes that's region 120 including wheel stoppers 125, correspond to applicants claimed 
As per Applicant’s argument that it is improper for the Office to take the position that “the Examiner interprets the imaginary circle as the boundary between 110 and 120.” See page 9, top of the office action. This is improper because the Berry reference itself does not make this interpretation. Berry assigns no significance to the boundary between areas 110 and 120. Berry takes no measurement specific to that area of the board. In short, the only motivation for making such an interpretation is to use Applicant’s own disclosure. Applicants’ specification, though, cannot be used to provide the motivation that is lacking in the applied reference. 
The Examiner respectfully disagrees and notes that the Examiners interpretation is proper and supported by at least figure 3 of Berry.  Figure 3, clearly discloses two separate regions (110 and 120) on roulette wheel 100 which is separated by a circular boundary. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

The Examiner respectfully disagrees and directs the Applicant to the response provided above for similar arguments.
As per Applicant’s argument that Berry does not disclose (or suggest) “determining a position where the roulette ball reaches the imaginary circle.” Admittedly, Berry discloses that a trajectory is stored. However, Berry is completely silent about detecting or determining any particular one of the positions that make up the trajectory. Therefore, Berry does not disclose detecting that the ball reaches the imaginary circle, nor does Berry disclose determining the position when the roulette ball reaches the imaginary circle. 
The Examiner respectfully disagrees and notes that Berry discloses to determine a first trajectory of a roulette ball after a launch of the roulette ball by capturing movement of the roulette ball on the roulette wheel having a region where the roulette ball orbits and spins around on before failing into a roulette number pocket, [0003-0004]. Further disclosed by Berry is that imaging device 111 may be positioned to capture the entire movement of the wheel including the track where the ball orbits and spins around before falling into the roulette number pocket. A frame is captured as the roulette ball moves along a trajectory on the wheel. A frame is captured as the roulette ball moves along a trajectory on the wheel. Using each frame of a video feed, a pixel delta may be determined between the frames, which represents an incremental portion the trajectory. The pixel delta may be determined across many frames to determine the entire trajectory of the roulette ball. [0031]. Lastly, the Examiner notes that a trajectory is the path followed by projectile moving under the influence of forces. Thus, disclosing the entire trajectory of a launched roulette ball. In addition, the Examiner notes that determining the entire trajectory would necessarily include the trajectory of the ball as its launched and as the ball traverses 
As per Applicant’s argument that Berry does not teach or suggest the following positive requirement of Claim 1: storing the determined position in a database (6), thereby enabling detection of a roulette wheel bias by detecting a deviation from collected and stored statistics of a plurality of game rounds. Notably, the storing action stores the determined position. That is, the “storing” step is dependent upon a particular position having been already determined. That determination step must happen before the position so determined is stored. Admittedly, Berry discloses that a “trajectory” is stored, but not preceding detection/determination steps are disclosed or suggested by Berry. 
The Examiner respectfully disagrees notes that the claim as presented only requires storing the determined position in a database and detecting a deviation from collected data and stored statistics of a plurality of game rounds. The claim does not define what is considered as “collected data” or “stored statistics” of a plurality of game rounds, thus the storing as currently claimed is not dependent upon a particular position already being determined. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “storing” step is dependent upon a particular position having been already determined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As per Applicant’s argument that the two-way combination of Berry and Nordahl, however, does not teach or suggest the claimed invention because of the shortcomings of Berry discussed above. The Nordahl reference itself is concerned solely with a remote gaming system. Nordahl’s devices is totally unrelated to determining whether a roulette wheel is biased. Thus, the two-combination of references neither teaches, nor suggests, the claimed invention.
. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 6-8 are indefinite due to the limitation, “determining a position where it is determined...” The term “it” renders the claim indefinite, it is unclear as to what Applicant intends for the term “it” to refers back to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., (U.S. Pub. No. 2014/0098219).
As per Claim 1, Berry teaches an imaging processing unit (3), for detecting event data during a game round of a roulette wheel (1), via a camera (2) (fig. 1-3), thereby enabling detection of a roulette wheel bias, which roulette wheel (1) comprises a ball track (11A0, upon which a roulette ball (14) is brought into rotation around the roulette wheel (1), and a sloping lower ball track (11B) comprising ball deflectors (13, 15), encircling a rotor (7) (fig. 1-3), wherein the image processing unit (3) is configured for: receiving at least one captured image of the roulette ball (14), under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) (fig. 1-3, abstract, [0015-0018],  [0025], [0032], [0034-0037]) and determining a position where the roulette ball (14) reaches the imaginary circle (17) (figs. 1-3, [0025], [0034-0037]; [0030-0031], [0034-0037] and fig. 4; the Examiner interprets the imaginary circle (17) as the boundary between 110 and 120).
 Berry does not explicitly disclose storing the determined position in a database (6), thereby enabling detection of a roulette wheel bias by detecting a deviation from collected and stored statistics of a plurality of game rounds, as claimed. 
However, Berry does disclose each frame of the trajectories of the roulette ball may be stored by a memory. In addition, a graphical representation (heat map) is used to show which areas of roulette wheel 100 the roulette ball is more likely to avoid or occupy over many launches compared to other areas which identifies defects, abstract, [0003], [0016-0018], [0030-0035] and figs. 4-5. Since each trajectory of the roulette ball is stored and a graphical representation shows which areas the roulette ball is more likely to avoid or occupy over many launches, one of ordinary skill would recognize that storing each trajectory of each roulette ball would necessitate storing the trajectory which includes the determined roulette ball position as well, which reads upon the claimed limitation. 

As per claim 2, Berry teaches everything as claimed above, see claim 1. Berry discloses wherein the imaginary circular (17) encircling the ball deflectors (13, 15) (fig. 2-3; [0025]; the examiner interprets the imaginary circle as the boundary between track 110 and 120; Roulette wheel stoppers 125 are illustrated in the shape of diamonds, but may come in different shapes and sizes). Although Berry discloses roulette wheel stoppers 125 are illustrated in the shape of diamonds, but may come in different shapes and size, Berry does not explicitly disclose the ball deflectors (13, 15) is touching an upper end of a subset of vertically extended ball deflectors. 
Berry teaches the majority of the claimed limitation, with the exception of the ball deflectors touching an upper end of a subset of vertically extended ball deflectors. However, one of ordinary skill in the art could have pursed any adaptation having the subset of vertically extended ball deflectors touching the upper end of a subset of vertically extended ball deflectors configuration as an obvious matter of design choice including the ball deflectors (13,15) is touching an upper end of a subset of vertically extended ball deflectors. And, since the Applicant has not disclosed that having the ball deflectors (13,15) is touching an upper end of a subset of vertically extended ball deflectors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the ball deflectors as disclosed, see [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
As per claim 3, Berry teaches determining a continuous position where the roulette ball (14) reaches the imaginary circle (17) or determining a continuous second position where the roulette ball (14) reaches a second imaginary circle (18) ([0005], [0016-0019], [0025], [0030], [0035], claim 1, fig. 2-4).
As per claim 4, Berry teaches everything as claimed above, see claim 1. In addition, Berry teaches processing images captured by the camera (2) when the roulette ball (14) reaches imaginary 
As per claim 6, which is the corresponding method for detecting event data during a game round of a roulette wheel of the system as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 7, Berry teaches a computer-readable medium having stored therein a computer program comprising program code for performing a method (300) for detecting event data during a game round of a roulette wheel (1) (fig. 1 el. 100) via a camera (2) ([0015] and fig. 1 el. 111), thereby enabling detection of a roulette wheel bias ([0018], [0029] irregularities on track 110 and section 120 may be identified that may cause the ball trajectories to either concentrate on or avoid regions on these static (non-rotating) components of wheel 100), which roulette wheel (1) (fig. 1 el. 100), comprises a ball track (11A) (fig. 2), upon which a roulette ball  (14) is brought into rotation around the roulette wheel (1) (abstract, [0022-0025] and fig. 2-3), and a sloping lower track (11B) comprising ball deflectors (13, 15) encircling a rotor (7)  ([0025] and fig. 2-3); wherein the method (300) comprises: detecting (301) that the roulette ball (14), under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) (abstract, [0018], [0025], [0034-0037], fig. 1-3; capture the entire wheel movement and the orbit and spin of the ball for the entire movement of the wheel along with noting that the roulette ball during motion is subject to gravity that slows the ball down along track 110 until it can no longer travel along track 110, at which point ball 151 crosses over region 120 of the wheel); determining (302) a position where it is detected (301) that the roulette ball (14) reaches the imaginary circle (17) (abstract, [00148], [0031-0037] and figs. 4-5; determining the plurality of the areas that the roulette ball avoided during travel along the roulette wheel would necessarily indicated the position of the roulette ball, thus disclosing a position where the roulette wheel ball crossed region 
Berry does not explicitly disclose storing the determined position in a database (6), thereby enabling detection of a roulette wheel bias by detecting a deviation from collected and stored statistics of a plurality of game rounds, as claimed. 
However, Berry does disclose each frame of the trajectories of the roulette ball may be stored by a memory. In addition, a graphical representation (heat map) is used to show which areas of roulette wheel 100 the roulette ball is more likely to avoid or occupy over many launches compared to other areas which identifies defects, abstract, [0003], [0016-0018], [0030-0035] and figs. 4-5. Since each trajectory of the roulette ball is stored and a graphical representation shows which areas the roulette ball is more likely to avoid or occupy over many launches, one of ordinary skill would recognize that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate storing the determined position in a database in order to provide improved analysis of the trajectory of a roulette wheel during a round of game play. 
As per claim 8, which is the corresponding system for detecting and storing event data during a game round of a roulette wheel of the computer program comprising program code for performing a method for detecting event data during a game round of a roulette wheel, as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al., (U.S. Pub. No. 2014/0098219 A1) and in view of Nordahl et al., (U.S. Pub. No. 2014/0148251 A1).
As per claim 5, Although Berry teaches wherein the camera (2) (imaging device; 111) is further configured for monitoring the game round of the roulette wheel ([0015]; Roulette game system 101 is shown to include an imaging device 111. Imaging device 111 may be a camera or other recording device or sensor configured to track movement of the roulette ball around roulette wheel 100. Imaging device 111 may be positioned directly above roulette wheel 100, according to one embodiment. Imaging device 111 may also be used to record a video or images of each roulette game, and to provide the video or images to display 115). Berry does not explicitly disclose providing captured images to a remote player. 
However, Nordahl teaches providing captured images to a remote player (abstract, [0018] and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nordahl with Berry (modified by) in order to provide improved interaction between remote players and players at the physical gaming location. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486